The plaintiff, a passenger in her husband’s automobile, was injured when the defendant’s automobile ran into the car in which the plaintiff was riding. The *592jury rendered a verdict in favor of the plaintiff. The only point raised by the defendant before the Law Court is contributory negligence. The negligence of the defendant and the amount of damages are not contested. The evidence fails to disclose any conduct on the part of the plaintiff inconsistent with that of a reasonably-prudent woman under like circumstances. The jury so found and their verdict instead of being manifestly wrong was manifestly right. Motion overruled.
Lucius B. Sweet, for plaintiff.
Henry Cleaves Sullivan, for defendant.